DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11350151.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. Patent No. 11350151 with obvious wording variations. Take an example of comparing claim 1 of pending application and claim 1 of the U.S. Patent No. 11350151:
Pending Application 
U.S. Patent No. 11350151
1. A method for enabling a user of a mobile phone to use the mobile phone to at least partially take control of a consumer electronic device that is on display in a retail store, to thereby enable the user of the mobile phone to learn about one or more capabilities of the consumer electronic device that is on display in the retail store, wherein the consumer electronic device is not the mobile phone, the method comprising:
causing a scannable code to be displayed on a display screen in the retail store, wherein the scannable code is displayed based on scannable code data;
initiating a session with the mobile phone in response to the mobile phone being used to scan the scannable code that is displayed on the display screen in the retail store, wherein the session is associated with the consumer electronic device;
causing a graphical user interface (GUI) to be displayed on the mobile phone during the session, wherein the GUI enables the user of the mobile phone to use the mobile phone during the session to at least partially take control of the consumer electronic device that is on display in the retail store, thereby enabling the user of the mobile phone to learn about one or more capabilities of the consumer electronic device that is on display in the retail store; and
during the session at least partially controlling the consumer electronic device that is on display in the retail store in response to an option displayed on the GUI being selected by the user.

  1. A method for enabling a user of a mobile phone to use the mobile phone to at least partially take control of a consumer electronic device that is on display in a retail store, to thereby enable the user of the mobile phone to learn about one or more capabilities of the consumer electronic device that is on display in the retail store, wherein the consumer electronic device includes a display screen, and wherein the consumer electronic device is not the mobile phone, the method comprising: causing a scannable code to be displayed on the display screen of the consumer electronic device that is on display in the retail store, wherein the scannable code is displayed based on scannable code data; 
initiating a session with the mobile phone in response to the mobile phone being used to scan the scannable code that is displayed on the display screen of the consumer electronic device that is on display in the retail store, wherein the session is associated with the consumer electronic device that had displayed the scannable code that was scanned using the mobile phone; and causing a graphical user interface (GUI) to be displayed on the mobile phone during the session, wherein the GUI enables the user of the mobile phone to use the mobile phone to at least partially take control of the consumer electronic device that is on display in the retail store, which includes allowing the user of the mobile phone to use the mobile phone to select which one of a plurality of options is displayed on the display screen of the consumer electronic device that is on display in the retail store, thereby enabling the user of the mobile phone to learn about one or more capabilities of the consumer electronic device that is on display in the retail store. 



As compared and disclosed above, the limitations of claim 1 can be read on or interpreted as stated in the limitations claim 1 of U.S. Patent No. US 11350151 with obvious wording or phrasing difference.
Independent claim 14 can similarly be compared and interpreted to claim 16 of U.S. Patent No. US 11350151. 
Independent claim 18 can similarly be compared and interpreted to claim 17 of U.S. Patent No. US 11350151. 


The limitations of dependent claims 2-13, 15-17 and 19-21 can be read on or interpreted as stated in the limitations claims 2-10, 13-15, 18-20, 22 and 23 of U.S. Patent No. US 11350151 with obvious wording or phrasing difference.
Therefore, the current dependent claims 2-13, 15-17 and 19-21 obviously encompass the claimed invention of claims 2-10, 13-15, 18-20, 22 and 23 of U.S. Patent No. US 11350151 and differ only in terminology. To the extent that the instant claims are broaden and therefore generic to the claimed invention of claims 2-10, 13-15, 18-20, 22 and 23 of U.S. Patent No. US 11350151, in re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a patent or co-pending application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIRA MONSHI/Primary Examiner, Art Unit 2422